DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13) in the reply filed on 7/20/2021 is acknowledged. Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Objections
Claim 5 is objected to because of the following informalities:
Claim 5, line 2 recites “configured to receiving”. This should be amended to recite --configured to receive-- or --configured for receiving--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

hoisting mechanism (e.g. claims 1, 11)
mounting interface (e.g. claims 5, 11)
automatic locking mechanism (e.g. claim 6)
cable guiding structures (e.g. claim 8)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “mounting interface” and “automatic locking mechanism” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the function. Note that the specification does not provide any clear or specific description of the structure of the mounting interface and automatic locking mechanism. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim 13 recites “wherein the movable container is in the process of being moved towards or away from the nacelle”, which reads as if it is reciting a method limitation, while the claim is drawn to an apparatus. It is thus unclear specifically what the claim is intending to recite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Trede (U.S. PGPub 2018/0335023, equivalent to EP3406898 cited in IDS).
Claim 1: Trede discloses a wind turbine (Fig. 1) comprising: a tower (15), a nacelle (14) mounted on the tower (paragraph 66), and a movable container (39/41) mounted on a lower part (16/30) of the nacelle (see Figs. 2, 6; paragraph 78); the movable container housing a hoisting mechanism (winches 43) for hoisting and/or lowering the movable container and for hoisting and/or lowering wind turbine components (such as generator 23 - paragraph 78). 
Claim 2: The movable container further houses cables (42, e.g. wrapped around the winches 43) for use during hoisting and/or lowering of a wind turbine component. 

Claim 3: The hoisting mechanism is or comprises at least one winch (paragraph 78). 
Claim 4: The hoisting mechanism comprises at least two winches (four winches 43 are shown) being operable in a coordinated manner during hoisting and/or lowering of the movable container and/or a wind turbine component (implied in paragraph 78).
Claim 5: The lower part of the nacelle is provided with a mounting interface (e.g. holes 37) configured to receiving a matching mounting interface (bolts 40) provided on the movable container, thereby allowing the movable container to be detachably mounted on the lower part of the nacelle (paragraph 77). 
Claim 7: The wind turbine according to claim 1, wherein the lower part of the nacelle is provided with a hatch (generally the opening defined by 30, or panel 38 - Fig. 6) allowing wind turbine components to pass there through. 

Claim 11: Trede discloses a wind turbine (Fig. 1) comprising: a tower (15), a nacelle (14) mounted on the tower (paragraph 66), the nacelle being provided with a mounting interface (e.g. holes 37)  at a lower part (16/30) thereof, and a movable container (39/41) suspended below the nacelle (via cables 42 - Fig. 6), the movable container housing a hoisting mechanism (winches 43) for hoisting and/or lowering the movable container and for hoisting and/or lowering wind turbine components (such as generator 23 - paragraph 78), the movable container further being provided with a mounting interface (40) which matches the mounting interface of the nacelle, thereby allowing the movable container to be detachably mounted on the lower part of the nacelle (paragraph 77). 
Claim 12: The movable container is arranged at a distance from the lower part of the nacelle (Fig. 6). 
Claim 13: The movable container is in the process of being moved towards or away from the nacelle by means of the hoisting mechanism (as depicted in Fig. 6). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Trede.
Claim 8: Trede discloses a wind turbine substantially as claimed except for one or more cable guiding structures arranged in an interior part of the nacelle or on an outer part of the nacelle. However, the examiner takes Official Notice that cable guiding structures (i.e. one or more pulleys) are extremely common in the art of hoisting, including in wind turbines, for example in order to increase mechanical advantage of a hoisting mechanism when lifting/lowering a component. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided cable guiding structures in or on the nacelle for this purpose. Regarding the limitation “the hoisting mechanism is connectable to a wind turbine component via the cable guiding structure(s) in order to move the wind turbine component in the nacelle by means of the hoisting mechanism”, this is interpreted as intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, once fixed to the underside of the nacelle (e.g. via bolts 40), the hoisting mechanisms 43 could theoretically still be used to lift a turbine component if connected thereto.
Claim 9: Following from the above, the hoisting mechanism is capable of lifting a drivetrain component such as generator 23. Thus, the wind turbine component of claim 8 above could be a drive train component. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Trede in view of Melen (U.S. PGPub 2019/0257292).
Trede discloses a wind turbine substantially as claimed except for wherein the movable container comprises one or more wheels configured to allow the movable container to roll against the tower during hoisting and/or lowering of the movable container. However, Melen teaches a wind turbine having a movable container (30) for lifting an lowering turbine components comprising one or more wheels (35) .

Claims 1-5, 7, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schampers (WO2011108933, cited in IDS) in view of Trede.
Claim 1: Schampers discloses a wind turbine (1) comprising: a tower (2) and a movable container (18), the movable container housing a hoisting mechanism (winch 20 - page 8, lines 23-24) for hoisting and/or lowering the movable container and for hoisting and/or lowering wind turbine components (personnel and/or goods - abstract). It is further noted that the limitation “for hoisting and/or lowering wind turbine components” is interpreted as intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the container 18 could hoist wind turbine components, at least depending on the nature of the components.
Schampers does not disclose a nacelle mounted on the tower and the container mounted on a lower part of the nacelle. Though the nacelle is not explicitly disclosed, it would have been understood by one of ordinary skill that a typical wind turbine would have a nacelle at the top of the tower. Trede further discloses a similar system for hoisting components wherein the container is mounted on a lower part (16/30) of the nacelle (14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have mounted the container of Schampers for the purpose of transporting personnel and/or goods directly to the nacelle or an upper part of the turbine rather than just a lower platform, for example.
Claim 2: Turning to Schampers, the movable container further houses cables (e.g. wound about winch 20) for use during hoisting and/or lowering of a wind turbine component. 
Claim 3: The hoisting mechanism is or comprises at least one winch (20 as cited above). 
Claim 4: Schampers discloses a single winch. However, Trede teaches at least two winches (43) being operable in a coordinated manner during hoisting and/or lowering of the movable container and/or a wind turbine component (implied in paragraph 78). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided plural winches to have provided more lifting capacity or stability of the system as would have been well understood by one of ordinary skill.
Claim 5: Referring to Schampers, the lower part of the platform is provided with a mounting interface (e.g. twist locks) configured to receiving a matching mounting interface (corner castings 33) provided on the movable container, thereby allowing the movable container to be detachably mounted on the lower part of the nacelle (page 10, lines 7-11). As modified by Trede, it would have been obvious to have simply relocated the interface to the underside of the platform of a similar purpose.
Claim 7: Trede further teaches that the lower part of the nacelle is provided with a hatch (generally the opening defined by 30, or panel 38 - Fig. 6) allowing wind turbine components to pass there through.

Claim 11: Schampers discloses a wind turbine (1) comprising: a tower (2) and a movable container (18), the movable container housing a hoisting mechanism (winch 20 - page 8, lines 23-24) for hoisting and/or lowering the movable container and for hoisting and/or lowering wind turbine components (personnel and/or goods - abstract), the movable container further being provided with a mounting interface (33) which matches a mounting interface (twist locks) of a platform, thereby allowing the movable container to be detachably mounted on the lower part of the nacelle (page 10, lines 7-11).
Schampers does not disclose a nacelle mounted on the tower, the nacelle being provided with a mounting interface at a lower part thereof, the container suspended below the nacelle. Though the nacelle is not explicitly disclosed, it would have been understood by one of ordinary skill that a typical wind turbine would have a nacelle at the top of the tower. Trede further discloses a similar system for hoisting components wherein the container is mounted on a lower part (16/30) of the nacelle (14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have mounted the container of Schampers for the purpose of transporting personnel and/or 
Claim 12: Referring to Schampers, the movable container (as modified by Trede) would be arranged at a distance from the lower part of the nacelle (suspended therefrom). 
Claim 13: The movable container is in the process of being moved towards or away from the nacelle by means of the hoisting mechanism (i.e. while suspended as shown and as modified). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schampers and Trede as applied to claim 5 above, and further in view of Royt (U.S. Patent 9,359,129, cited in IDS).
Schampers and Trede teach a wind turbine substantially as claimed except wherein the mounting interfaces of the nacelle and the movable container comprise an automatic locking mechanism which provides automatic locking of the movable container to the lower part of the nacelle when the mounting interfaces are moved into contact with each other. Notably, however, the mounting interface of Schampers is a standard ISO container (page 6, line 6). Royt in turn teaches automatic locks for such containers (e.g. abstract and title). ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an automatic locking mechanism for the purpose of automating an otherwise manual activity, thus improving the efficiency and convenience if the design.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Trede and Schampers as applied to claim 1 above and further in view of Melen.
Schampers and Trede teach a wind turbine substantially as claimed except for wherein the movable container comprises one or more wheels configured to allow the movable container to roll against the tower during hoisting and/or lowering of the movable container. However, Melen teaches a wind turbine having a movable container (30) for lifting an lowering turbine components comprising one or more wheels (35) configured to allow the movable container to roll against the tower (10) during hoisting and/or lowering of the movable container (paragraph 35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wheels on the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 20170022979 provides another example of a moveable container (12) suspended below a nacelle of a wind turbine.
U.S. PGPub 2019/0047824 provides another example of a movable container having wheels (16) the roll against a tower of a wind turbine.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218.  The examiner can normally be reached on 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew P Travers/             Primary Examiner, Art Unit 3726